Citation Nr: 1827651	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  11-23 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased evaluation in excess of 20 percent for service-connected traumatic arthritis of the right acromioclavicular joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This case was previously before the Board in August 2014 and April 2017; each time it was remanded for additional development.  As discussed in more detail below, the Board finds there has not been substantial compliance with its April 2017 remand orders, and another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative if further action is required on their part.


REMAND

While the Board regrets the additional delay, it finds that a remand is necessary to adequately rate the Veteran's traumatic arthritis of the right acromioclavicular joint.

In its April 2017 remand directives, the Board instructed the RO to obtain a retrospective medical opinion of the Veteran's range of motion of the right shoulder throughout the appeal period - since June 2009.  The examiner was asked to comment on the historical severity of the Veteran's acromioclavicular joint range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  The opinion provided is as follows: "veteran's active ROM have progressively gotten worse over the years.  There has been consistent documentation of pain with lifting above shoulder level.  Passive ROM documented in Jan 5, 2000 exam only, so unable to comment of passive ROM over time.  Additionally, evidence of abnormal findings regarding weight bearing were normal in Jul 2010 and November 2014 C&P shoulder exams.  Veteran with complaint of pain with weight bearing during May 12, 2017 exam."  The Board finds that this opinion is inadequate for rating purposes as is does not substantially comply with its April 2017 remand directives requesting a historical, retrospective analysis.  Thus another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  On remand, an addendum opinion is requested that discusses the historical severity of the Veteran's range of motion beginning in June 2009.  The Board finds that this opinion must include a thorough discussion of the Veteran's medical treatment records and the VA examinations conducted in July 2010, November 2014, and May 2017.  The opinion should include a discussion of the range of motion of the Veteran's right shoulder as compared to his left shoulder, as well as a discussion of any functional limitations due to his right shoulder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA Medical treatment records forward and associate them with the electronic file.  All record/responses received should be associated with the electronic file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his claimed disabilities.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  After obtaining any outstanding records, return the claims file to the VA examiner who conducted the May 2017 shoulder examiner and provided the October 2017 opinion.  The electronic file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the electronic file and the Remand have been reviewed.  If the May 2017 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  If the examiner determines that another VA examination is necessary, one should be scheduled.

The examiner should provide a thorough and detailed retrospective medical opinion on the Veteran's range of motion of the right shoulder throughout the appeal period - since June 2009.  The examiner is asked to consider the evidence of record and the Veteran's history, and to comment on the historical severity of the Veteran's acromioclavicular joint range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  The examiner is asked to specifically comment on the findings of the VA examinations conducted in July 2010, November 2014, and May 2017.  The examiner should comment on the range of motion of the Veteran's right shoulder as compared to his left shoulder, if such was documented at each VA examination.  The examiner should also discuss whether the findings of the VA examinations are accurate representations of the Veteran's disability level.  The examiner is also asked to address the impact the Veteran's service-connected right shoulder disability has on his ability to work, including functional limitations.


If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner  shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question or questions.

4.  Thereafter, review the requested medical opinion to ensure it is responsive to, and in compliance with, the directives of this remand, and if not, implement corrective procedures.  

5.  Then, readjudicate the appeal.  If the benefit sought is not granted in full, furnish the Veteran and his representative a Supplemental Statement of the Case and, after allowing the appropriate period of time for response, return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 
(2012).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



